Citation Nr: 0610037	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2001 for the grant of service connection for urticaria, to 
include whether there was clear and unmistakable error (CUE) 
in a prior rating determination denying service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973, and from November 1973 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  In an August 2001 decision, the RO granted service 
connection for cold urticaria.  The award was effective 
January 22, 2001.  This is the day the claim was received.  

2.  In a July 1984 decision, the RO denied a claim for 
service connection for cold urticaria.  The veteran was 
advised of the decision by a letter issued in July 1984 but 
did not initiate an appeal.  

3.  There is no competent credible evidence in the claims 
folder of any communication from the veteran after the July 
1984 denial, as concerns his claim for service connection for 
cold urticaria, until his application was received in January 
2001.  

4.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in July 1984; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decisions would have been different.  




CONCLUSIONS OF LAW


1.  The unappealed July 1984 RO decision that denied service 
connection for cold urticaria is final and binding.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  

2.  The legal criteria for an effective date prior to January 
22, 2001 for the grant of service connection for cold 
urticaria have not been met.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2005).

3.  The July 1984 decision that denied entitlement to service 
connection for cold urticaria does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board must consider whether VA has complied 
with relevant laws and regulations concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
laws and regulations.  The appellant was notified of VA's 
duty to assist by a RO letter in June 2003, and provided the 
appropriate regulations by the RO in the April 2004 statement 
of the case.  He was advised as to what evidence, if any, was 
necessary to substantiate the claim and it indicated which 
portion of that evidence the appellant was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  The appellant 
was advised to submit any evidence in support of the claim.  
Finally, the letter advised the appellant of the evidence it 
had received in connection with the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
claim for service connection.  As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

In addition, it appears that all necessary development has 
been completed.  The veteran was afforded a VA examination in 
connection with his claim.  In addition, the veteran 
submitted a statement from J. B. S., M.D. of the West 
Virginia University School of Medicine.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Evidence

The veteran's service medical records show that he was 
treated for atopic dermatitis in February 1979.  In October 
1982, the veteran presented with a three-month history of 
hives on his exposed areas, especially the forearms and 
hands, when cold.  At such time a cold precipitation test 
with ice cube was positive.  

In November 1982 he was treated for cold urticaria.  In March 
1983 he was placed on profile due to his cold urticaria.  He 
was limited from participating in any assignments requiring 
daily exposure to extreme cold, and could not work in cold 
environments below 45 degrees.  A March 1983 dermatology 
clinic note indicated that the veteran was getting drowsy 
from the prescribed medications and did not have any 
significant improvement of symptoms.  The examiner noted that 
he could not justify placing the veteran on permanent profile 
as the cold urticaria could abate over time and the veteran 
had not yet demonstrated that the condition was not amenable 
to treatment.  

In an April 1983 note, the veteran's dermatologist noted that 
the condition was presently unresponsive to treatment.  He 
could not provide an accurate prognosis as some cases of 
urticaria were subject to improvement while others were not.  

During a May 1983 Medical Board examination, the examiner 
noted that the condition had continued unchanged for the past 
10 months.  The condition was precipitated by environmental 
cold.  The veteran also indicated that there was an emotional 
stress component to the condition.  The examiner noted that 
the condition was chronic and poorly responsive to treatment.  
Upon physical examination, he had a cold precipitated 
urticarial reaction.  Otherwise, examination of the skin was 
unremarkable.  The diagnosis was chronic, mild urticaria, 
etiology undetermined, unresponsive to treatment, incurred 
within the line of duty.  

The examiner recommended that he be referred to the Physical 
Evaluation Board for consideration for separation from active 
duty.  The examiner further advised that he be reevaluated in 
six to 12 months as the condition commonly spontaneously 
clears.  

In February 1984, the veteran filed a claim seeking service 
connection for a bilateral knee disability and chronic 
urticaria.  He underwent a VA examination in June 1984.  
Therein, he complained of repeated attacks of hives when 
exposed to cold weather.  A physical examination of the skin, 
however, was normal.  The examiner noted that there were no 
signs of cold urticaria.  

In a July 1984 decision, the RO denied the claim for service 
connection for cold urticaria.  The RO reviewed the veteran's 
service medical records and results from the June 1984 VA 
examination.  The RO noted that the condition was shown 
during service but was not shown upon recent examination.  
The veteran was advised of the decision that same month but 
did not initiate an appeal.  

In a claim received by the RO on January 22, 2001, the 
veteran requested that the RO reopen the claim for service 
connection for urticaria.  In connection with the claim the 
veteran submitted a statement from J. B. S., M.D. that 
indicated that the veteran had a chronic skin condition 
manifested by cold urticaria.  During a VA examination in 
July 2001, the examiner opined that the chronic condition had 
its onset during service.  

In an August 2001 decision, the RO granted service connection 
for cold urticaria.  A 10 percent disability evaluation was 
assigned, effective January 22, 2001, the date of receipt of 
the reopened claim.  

Analysis

Initially, the Board notes that the veteran did not initiate 
an appeal of the July 1984 decision that denied service 
connection for urticaria.  As such, the decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In determining whether the July 1984 decision that denied 
service connection for cold urticaria was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the  
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked-
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App.  
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.   
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this matter, the veteran alleges that there was sufficient 
evidence showing repeated treatment for chronic urticaria 
during service.  As such, he alleges that the RO should have 
granted the claim.  He additionally alleges that the VA 
examination in June 1984 was insufficient because the 
examiner did not conduct cold testing to determine the 
presence of cold urticaria.  

The Board has carefully considered the veteran's contentions.  
The Board, however, finds that the July 1984 rating decision 
did not contain clear and unmistakable error.  At such time, 
there was evidence showing treatment for cold urticaria 
during service.  There was also evidence suggesting that the 
condition should be evaluated at a later time because it 
might spontaneously resolve.  In denying the claim, the RO 
acknowledged treatment for the condition during service, but 
appears to have relied upon the June 1984 VA examination 
report that noted no evidence of a chronic condition.  Under 
the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this matter, there was 
evidence before the RO in July 1984 that indicated that the 
veteran had no current disability manifested by urticaria.  
As such, reasonable minds could conclude that the first 
criterion for a grant of service connection, namely evidence 
of a current disability, had not been met.  As such, the 
Board finds that the RO decision was a reasonable exercise of 
discretion and does not constitute CUE.  

With respect to the veteran's remaining allegation that the 
VA examination in June 1984 was inadequate due to failure to 
conduct cold testing, the Board acknowledges that it is 
unclear what testing took place to determine the presence of 
urticaria.  There is no clear evidence indicating that 
testing was not conducted.  What is clear, however, is that 
there was no physical examination evidence showing a current 
skin condition.  Whether that skin condition would have 
manifested if cold testing were performed would require 
speculation on the part of the Board.  As noted, the RO's 
reliance on the VA examination results and how the RO weighed 
those results does not constitute CUE.  

In addition, an examiner's failure to follow procedures in 
the VA Physician's Guide cannot constitute CUE; thus, that 
error is not a "compelling" reason to apply a CUE analysis 
to the claimed error.  Allin v. Brown, 6 Vet. App.  207, 214 
(1994).

Moreover, to the extent that the veteran alleges that the 
facts should have been evaluated differently or that more 
weight should be attributed to the service medical records 
than the VA examination results, the Board notes that such 
allegation does not amount to a finding of CUE.  Luallen v. 
Brown, supra.  

In short, the Board concludes that the July 1984 rating 
decision that denied service connection for cold urticaria 
did not include the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error, and there is 
simply no basis upon which to find CUE in the decision.  The 
motion for revision of this decision of the basis of CUE, 
therefore, is denied.  

Earlier Effective Date Claim

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2005).

As set forth above, prior to the veteran's January 2001 
claim, in July 1984, the RO denied the veteran's claim for 
service connection for cold urticaria. In the absence of an 
appeal, the decision became final.  Thus, the effective date 
of any allowance is the date on which any subsequent 
application to reopen is received and no earlier than one 
year prior to that date, provided that there is evidence of 
entitlement.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2004).  In this 
case there is no subsequent application for service 
connection until January 22, 2001.  Therefore, service 
connection for cold urticaria was established effective 
January 22, 2001, the date of the veteran's application to 
reopen.  This is in accordance with the law.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  


ORDER

The motion to revise the July 1984 RO decision that denied 
service connection for cold urticaria is denied. 

An effective date earlier than January 22, 2001, for the 
grant of service connection for cold urticaria is denied.  



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


